Citation Nr: 0942873	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for liver damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to April 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for liver 
damage.  This case was previously before the Board in July 
2007, at which time it was remanded for the sole purpose of 
issuance of a statement of the case.  

The RO prepared a statement of the case in August 2008, and 
mailed it to the Veteran by separate cover letter in 
September 2008.  The Board notes that while a VA Form 9 was 
not submitted, a statement from the Veteran's representative 
filed shortly after the date of preparation of the statement 
of the case, but prior to the mailing of such to the Veteran, 
provided argument concerning the instant claim.  The Board 
notes that the representative also initialed a rating 
decision prepared on the same date as the statement of the 
case on a different issue; thus, it appears the 
representative viewed the statement of the case prior to it 
being mailed to the Veteran, and the September 2007 statement 
was prepared in response to such.  In light of the sequence 
of events, the Board will conclude that the representative's 
statement can be construed as a timely filed substantive 
appeal with respect to the issue listed on the cover page.

The Board notes that its July 2007 decision adjudicated the 
claims for increased ratings for post-traumatic stress 
disorder and for residuals of a fracture of the left femur 
with arthritis.  Accordingly, this decision is limited to the 
issued set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
liver damage.  When he was seen in a VA outpatient treatment 
clinic in February 2006, it was noted that he had elevated 
liver function tests.  It was reported in May 2006 that he 
was seeing an outside gastroenterologist, and that an 
abdominal ultrasound apparently showed only a fatty 
infiltration of the liver.  

On VA examination in August 2006, it was noted that the 
Veteran had no outward signs of liver disease.  The diagnosis 
was abnormal liver function tests.  The examiner opined that 
it was at least as likely as not that the medication or 
combination of medications the Veteran took was the cause of 
the modest elevation in liver enzymes.  

Additional VA outpatient treatment records disclose that the 
Veteran was seen in August 2006, and the assessment was 
elevated liver function tests, probably nonalcoholic 
steatohepatitis, per outside record review.  He was assessed 
as having nonalcoholic fatty liver disease the following 
month.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for liver 
disease since his discharge from service.  
He should be specifically requested to 
provide the information pertaining to the 
private gastroenterologist who has 
reportedly treated him.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the Veteran.

2.  The Veteran should then be afforded a 
VA liver examination by a physician to 
determine the nature and etiology of any 
current liver disease.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  

Following review of the claims file and 
examination of the Veteran, the examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current liver 
disease arose during service, is 
otherwise related to service, or is 
caused or aggravated (permanent worsening 
beyond natural progress) by his service 
connected conditions, to include 
medication prescribed for such 
conditions).  If aggravation is shown, 
the examiner should attempt to quantify 
the degree of aggravation if possible.  
The rationale for any opinion should be 
set forth.  

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


